Title: To George Washington from Thomas Peter, 10 September 1798
From: Peter, Thomas
To: Washington, George



Dear Sir
George Town 10th Sept. 1798

Your Letter of the 4th I received Yesterday on my return from Marlborough—I desired my Father in my absence to obpen your Letter for me (should there be any) & act agreeable to your request, which I find he did, your four Hhds at George Town Warehouses are shipt, the light one that weighed 763 now weighs 1001—Mr Carleton has sent to Nanjemoy for some Tobacco he has there & order’d your two hhds to be brought round with it, as soon as they are on board he will give me a Bill of Loading for your Tobacco. The Firm of his House is Findlay Bannatine & Co. they have given some very good accounts Sales of Tobacco & from the High prices in London I expect yours will nett you a large sum for the Quantity. Mr Carleton has order’d the same insurance on yours as his

own, which is to recover twenty Guineas pr hhd clear of all loss—Mrs Law has entirely recover’d, I expect they will Dine with us to day—we are as usual, & Happy to find you have almost recoverd—Our best respects to Mrs Washington, yourself, Nelly & Washn & am Dear sir your Affectionate

Thomas Peter

